Citation Nr: 0731086	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  95-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956, from October 1959 to October 1960, and from November 
1990 to June 1991.  The veteran's alleged service in the 
Reserves from June 1991 to April 1993 has not been verified 
by the National Personnel Records Center.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for eye disease.  The 
Board remanded the claim for additional development in 
October 1998, December 2000, and December 2003.  By a June 
2004 decision, the Board denied the veteran's claim for 
service connection.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a January 2006 Order, the Court vacated the June 
2004 decision and remanded the matter to the Board.  The 
Board again remanded the claim for additional development in 
October 2006.


FINDING OF FACT

The veteran's current eye disorders (chronic dry eyes and 
chalazions on both lids) first manifested many years after 
his separation from service and are unrelated to his periods 
of service or to any incident therein, including exposure to 
aircraft exhaust fumes.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  The veteran's diagnosed chronic dry eyes and 
chalazions, however, are not disorders subject to presumptive 
service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran's service medical records are negative for a 
diagnosis of any eye disease or disorder.  The veteran was 
evaluated in May 1960 for visual complaints. The physician 
found no recognizable syndrome or pathological significance.  
The remaining records reveal refractive error (farsightedness 
and nearsightedness) only. Refractive error of the eye, 
however, is not a disease or injury for which service 
connection may be granted.   See 38 C.F.R. § 3.303(c).  
Therefore, there is no basis for service connection for a 
chronic disorder in service or for a disorder seen in service 
with continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The veteran does have a current eye disorder.  The July 1994, 
January 2004, and February 2007 reports of VA examination 
show a diagnosis of dry eye syndrome.  The July 1994 report 
of examination also includes a diagnosis of recurrent 
hordeola, although on examination in February 2007 the 
veteran reported that he could not recall when the last 
episode was.  In addition, VA outpatient notes dated in April 
1996 and May 1996 show a diagnosis of chalazion on the right 
upper eyelid, and on examination in February 2007 the veteran 
had chalazions on both upper eyelids.  There is, however, no 
competent, probative evidence of a nexus between any 
diagnosis and the veteran's active duty service.  The Board 
has a duty to analyze the credibility and probative value of 
the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).

In September 1996 testimony before the RO, the veteran 
asserted that his eye problems were caused by fumes from 
aircraft engines that blew in his face while he worked on the 
flight line in service.  However, there is no indication or 
evidence that the veteran is trained or educated in medicine.  
Therefore, his personal, lay opinion as to the etiology of 
his eye disorder is not competent evidence needed to 
establish service connection.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The January 2004 VA examiner diagnosed dry eye syndrome 
related to both tear film instability and aqueous tear 
deficiency secondary to meibomian gland dysfunction and 
rosacea, which were causing increased tear break up time and 
subsequent dryness of the eye that could cause pain and blur 
the vision.  The examiner found no evidence of structural 
injury to the meibomian glands or the eyelids, cicatricial 
changes in the fornices, or scarring or pathology on the 
cornea to indicate any damage from jet fume exhaust.  He 
concluded that it was unlikely that the present eye disease 
is related to any incident in service, specifically from 
exposure to aircraft exhaust.  The Board finds this opinion, 
which is based on interview and examination of the veteran 
and review of the claims folder, to be particularly probative 
and persuasive.

Similarly, on VA examination in February 2007, the examiner 
found that it was less likely than not that the veteran's dry 
eye syndrome was related to his active service, including 
exposure to aircraft exhaust.  At the time of the 
examination, the veteran reported a history of exposure to 
aircraft exhaust in service and experiencing eye irritation 
at that time.  He stated that he had continued to feel as 
though there were stones in his eyes since his separation 
from service.  Physical examination revealed decreased tear 
film (dry eyes), rosacea, and chalazions on both eyelids.  
There was no evidence of current conjunctivitis or hordeola.  
The veteran reported that he could not recall when he had 
last experienced an episode of hordeola.  The examiner 
determined that while direct exposure to aircraft exhaust 
fumes could cause a temporary conjunctivitis, it was unlikely 
that such exposure could cause chronic conjunctivitis, 
hordeola, or dry eyes.  The veteran's rosacea was noted to be 
a possible cause of conjunctivitis.  The rosacea, however, 
was not due to exposure to aircraft exhaust fumes.  The Board 
also finds this opinion, which is based on interview and 
examination of the veteran and review of the claims folder, 
to be particularly probative and persuasive.

Alternatively, the Board finds a September 1996 VA outpatient 
treatment record to be less probative.  A September 1996 
record indicated that the veteran presented with a foreign 
body sensation, "persistent since ODS," (Operation Desert 
Storm/Shield) which he attributed to exposure to exhaust from 
aircraft.  The diagnosis after examination was 
follicular/allergic conjunctivitis, possibly from exposure to 
exhaust, as well as dry eye.  This opinion, which is 
speculative in nature and does not specifically relate any 
eye disease to service, is based solely on history as 
reported by the veteran.  As such, that opinion is no more 
probative than the facts alleged by the veteran.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative. . . 
); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  That opinion 
only opines about a possible relationship.  A possibility of 
relationship does not provide medical evidence demonstrating 
that such a relationship is as likely as not.

Similarly, the July 1994 VA examiner recorded the veteran's 
report of having recurrent hordeola for the last few years.  
To the extent such a history could relate the disorder to the 
veteran's last period of service that ended in June 1991, the 
Board emphasizes that the examiner merely related the 
veteran's history.  There is no indication that he endorsed 
that view or provided additional analysis to support that 
conclusion.  That listing in the veteran's history is not a 
medical opinion provided by the physician, but a listing of 
subjective history provided by the veteran.  The examiner did 
not provide a medical opinion on the issue of when the 
hordeola began.  Therefore, there is no competent medical 
evidence in the July 1994 VA examination that relates any 
ocular disorder to service.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

Accordingly, in the absence of any competent, probative 
evidence that establishes a relationship between some current 
eye disorder and the veteran's active duty service, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for an eye disorder.  The 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, April 2003, 
December 2003, October 2006, January 2007, and February 2007; 
a rating decision in September 1994; a statement of the case 
in June 1995; and supplemental statements of the case in 
December 1996, October 1998, April 2000, February 2003, and 
February 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for an eye disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


